190 Mich. App. 707 (1991)
476 N.W.2d 500
PEOPLE
v.
MURPH
Docket No. 109778.
Michigan Court of Appeals.
Decided August 19, 1991, at 9:50 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, G. Michael Hocking, Prosecuting Attorney, and William M. Worden, Assistant Prosecuting Attorney, for the people.
Douglas R. Mullkoff and Patricia S. Slomski, for the defendant on appeal.
Before: MICHAEL J. KELLY, P.J., and WAHLS and SAWYER, JJ.


*708 ON REHEARING
MICHAEL J. KELLY, P.J.
On September 17, 1990, this Court issued an opinion affirming over my dissent. 185 Mich App 476; 463 NW2d 156 (1990). On February 5, 1991, we granted rehearing over Judge SAWYER'S dissent.
On reconsideration, Judge WAHLS and I agree that the sentences of forty years to sixty years are arguably disproportionate and that the matter should be remanded to a different judge for resentencing. An evidentiary hearing shall be held upon request, at which the parties may argue proportionality and submit proofs.
On reconsideration, we hold that the other errors alluded to in my dissent in our original opinion are harmless beyond a reasonable doubt.
The convictions are affirmed. The sentences of forty to sixty years in prison for the kidnapping and armed robbery convictions are set aside. The sentence of thirty to sixty months for unlawfully driving away an automobile and the two terms of two years in prison for the convictions of possession of a firearm during the commission of a felony are affirmed. Remanded for resentencing before a different judge. We do not retain jurisdiction.
WAHLS, J., concurred.
SAWYER, J., dissented. He would affirm in every respect.